               Case 1:19-cv-03158-CCB Document 59 Filed 05/21/21 Page 1 of 3



                                       UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF MARYLAND


LAWRENCE BOOKER

          Plaintiff

v.                                                       Case No.: 1:19-cv-03158-CCB
THE NATIONAL FALLEN
FIREFIGHTERS FOUNDATION, ET AL.

          Defendants


                                      MOTION TO STRIKE ERRATA SHEET

          Defendant The National Fallen Firefighters Foundation (“NFFF), by and through their

respective undersigned counsel, and pursuant to the Federal Rules of Civil Procedure, hereby

moves for an Order striking the deposition errata sheet of Plaintiff as the equivalent of a sham

affidavit not permitted under Rule 30(e)(1), and for good cause, states:

          1.        This case arises out of a trip and fall accident that occurred on October 9, 2016

while Plaintiff as attending the NFFF Memorial Weekend at the National Emergency Training

Center in Emmitsburg, Maryland. Plaintiff was attending the Memorial Weekend as part of the

marching pipe and drum band, and he alleges that he tripped and fell over a raised wire cover

running across a pedestrian walkway.

          2.        Prior to Plaintiff’s deposition, Plaintiff designated his liability expert. Plaintiff’s

liability expert identified the raised wire cover that Plaintiff tripped over as a yellow and black

“Yellow Jacket” raised wire cover.

          3.        During Plaintiff’s deposition, however, Plaintiff testified that he tripped over an

all-black raised wire cover. He was asked whether he recalled seeing any other colors, and said

multiple times that he only saw black. Plaintiff testified that he recognized raised wire covers


J:\9B126\Motion\M_Strike Errata.doc
            Case 1:19-cv-03158-CCB Document 59 Filed 05/21/21 Page 2 of 3



that were yellow and black, but he did not believe that he tripped over one of those. He also

could not testify about the height of the raised wire cover over which he tripped.

       4.       After his deposition, confronted with the obvious disconnect between his own

testimony and the purported facts that his expert relied on in forming his opinion, Plaintiff

materially changed his deposition answers in an errata sheet by stating that a photograph shown

to him as an exhibit during the deposition, depicting a yellow and black raised wire cover, looked

like the raised wire cover over which he tripped.

       5.       Plaintiff’s errata sheet and attempt to materially change his deposition answers is

the equivalent of a sham affidavit and is not permitted under Rule 30(e)(1).

       6.       NFFF expressly incorporates its Memorandum of Points and Authorities in

Support of this Motion as if fully restated herein.

       WHEREFORE, for the reasons stated herein, Defendant The National Fallen Firefighters

Foundation requests that the Court grant the Motion and enter an Order striking Plaintiff’s

deposition errata sheet, and issue any and all other relief it deems just and appropriate.



Respectfully submitted,


/s/ Gregg E. Viola                                    /s/ Mark P. Johnson
Gregg E. Viola (25737)                                Mark P. Johnson (29091)
ECCLESTON AND WOLF, P.C.                              ECCLESTON AND WOLF, P.C.
Baltimore-Washington Law Center                       Baltimore-Washington Law Center
7240 Parkway Drive – 4th Floor                        7240 Parkway Drive – 4th Floor
Hanover, MD 21076-1378                                Hanover, MD 21076-1378
(410) 752-7474                                        (410) 752-7474
(410) 752-0611 (fax)                                  (410) 752-0611 (fax)
viola@ewmd.com                                        viola@ewmd.com
Attorneys for Defendant                               Attorneys for Defendant




                                                  2
         Case 1:19-cv-03158-CCB Document 59 Filed 05/21/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of May, 2021, copies of the foregoing, and a

proposed Order, were served through the Court’s ECF filing system to all counsel of record.


                                                   /s/ Gregg E. Viola
                                                   Gregg E. Viola (25737)




                                               3
